EXHIBIT 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: THOMAS H. POHLMAN CHIEF EXECUTIVE OFFICER AND PRESIDENT JANUARY 23, 2015 (515) 232-6251 AMES NATIONAL CORPORATION ANNOUNCES 2 Fourth Quarter 2014 Results: For the quarter ended December 31, 2014, net income for Ames National Corporation (the Company) totaled $3,139,000 or $0.34 per share, compared to $3,377,000 or $0.36 per share earned in 2013, a decrease of 7%. The lower earnings were a result of impairment write downs on other real estate owned, offset in part by increases in net interest income and securities gains. As previously announced, the Company’s largest subsidiary bank, First National Bank (FNB), acquired First Bank located in West Des Moines, Iowa on August 29, 2014 (the “Acquisition”). The acquired assets totaled approximately $89 million. First Bank’s legacy core processing and computer networking functions were successfully converted to those of the Company’s in the fourth quarter. Retention of loan and deposit customers from the Acquisition has been favorable. The impact of the Acquisition on the Company’s quarterly net income was not significant. Fourth quarter net interest income totaled $10,778,000, an increase of $873,000, or 8.8%, compared to the same quarter a year ago, due primarily to growth in the real estate loan portfolio. The increase in net interest income led to an improvement in the Company’s net interest margin to 3.39% for the quarter ended December 31, 2014 as compared to 3.25% for the quarter ended December 31, 2013. A provision for loan losses of $299,000 was recognized in the fourth quarter of 2014 as compared to $620,000 in the fourth quarter of 2013. Net loan recoveries were $9,000 for the quarter ended December 31, 2014 compared to net loan recoveries of $49,000 for the quarter ended December 31, 2013. Noninterest income for the fourth quarter of 2014 totaled $2,744,000 as compared to $1,966,000 for the same period in 2013. The increase in noninterest income is primarily due to increases in realized securities gains. Exclusive of realized securities gains, noninterest income was 15% higher in the fourth quarter of 2014 compared to the same period in 2013, primarily due to higher merchant and card fees and increased wealth management income. Noninterest expense for the fourth quarter of 2014 totaled $7,969,000 compared to $5,491,000 recorded in 2013, an increase of 45.1%. The increase in noninterest expense was primarily due to increases in other real estate owned expenses and salaries and benefits. The increase in other real estate owned expenses was due to an impairment write down on two properties. The increase in salaries and benefits was mainly the result of additional payroll costs attributed to the Acquisition. The efficiency ratio for the fourth quarter of 2014 was 64.11%, compared to 51.69% in 2013. Year 2014 Results: For the year ended December 31, 2014, net income for the Company totaled $15,251,000, or $1.64 per share, compared to $13,954,000, or $1.50 per share in 2013, a 9.3% increase. Net income increased primarily due to increases in net interest income gainon the sale of bank premises and equipmentand wealth management income, offset in part by increases in salaries and benefits and other real estate owned expenses. Net interest income for the year ended December 31, 2014 totaled $36,417,000, an increase of $3,058,000, or 9.2%, compared to the same period a year ago, and was due primarily to an increase in the volume of real estate loans,higher yields on taxable securities available-for-sale and lower cost of funds on certificates of deposits. This improvement in interest income led to an improvement in the Company’s net interest margin to 3.31% for the year ended December 31, 2014 as compared to 3.18% for the year ended December 31, 2013. A provision for loan losses of $429,000 was recognized in the year ended December 31, 2014 as compared to $786,000 for the year ended December 31, 2013. Net loan charge-offs were $162,000 for the year ended December 31, 2014 compared to net loan recoveries of $13,000 for the year ended December 31, 2013. Noninterest income for the year ended December 31, 2014 totaled $9,252,000 as compared to $7,718,000 for the same period in 2013, a 19.9% increase. The increase in noninterest income is primarily due to the gain on the sale ofbank premise andequipment (University office) and an increase in wealth management income, which were offset in part by a decrease in the level of gains realized on the sale of loans held for sale. The Company sold its office location near Iowa State University in Ames, Iowa (University office) and has purchased another office location near the campus which will be opened in 2015. Noninterest expense for the year ended December 31, 2014 totaled $24,373,000 compared to $21,679,000 recorded in 2013. The increase of 12.4% in noninterest expense was primarily due to salaries and benefits and other real estate owned expense. The higher salaries and benefits relate to normal salary increases, incremental payroll costs associated with the Acquisition and higher incentive pay. Other real estate owned expenses were higher due to $1,744,000 of impairment write downs in 2014 as compared to a $670,000 impairment write down in 2013. The efficiency ratio for the year ended December 31, 2014 was 53.37%, as compared to 52.78% in 2013. Balance Sheet Review: As of December 31, 2014, total assets were $1,301,031,000, a $67,947,000 increase compared to December 31, 2013. The increase in assets, primarily loans, was due to the Acquisition of the First Bank branches and growth at the affiliate banks. Securities available-for-sale as of December 31, 2014 declined to $542,502,000, from $580,039,000 as of December 31, 2013. The decrease in securities available-for-sale is primarily due to pay downs of U.S. government mortgage-backed securities and maturities of state and political subdivision bonds. Net loans as of December 31, 2014 increased 16.7% to $658,441,000 as compared to $564,502,000 as of December 31, 2013. The growth was primarily due to the Acquisition, but also improved 2014 growth at the affiliate banks. This growth primarily resulted in increases in the commercial real estate, 1-4 family real estate and construction real estate portfolios. The allowance for loan losses on December 31, 2014 totaled $8,838,000, or 1.32% of gross loans, compared to $8,572,000 or 1.50% of gross loans as of December 31, 2013. The decrease in the percentage of allowance for loan losses to gross loans can be primarily attributed to the Acquisition, as the purchased loan portfolio is initially recorded without an allowance for loan loss and credit quality improvements. Impaired loans as of December 31, 2014, were $2,070,000, or 0.31% of gross loans, compared to $2,244,000, or .39% of gross loans as of December 31, 2013. Other real estate owned was $8,436,000 and $8,861,000 as of December 31, 2014 and 2013, respectively. The decrease in the other real estate owned was primarily due to impairment write downs, offset in part by two properties received as a result of the Acquisition. Due to potential changes in the real estate markets, it is at least reasonably possible that management’s assessments of fair value will change in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. Deposits totaled $1,052,123,000 on December 31, 2014, a 4.0% increase from the $1,011,803,000 recorded at December 31, 2013. The increase in deposits was primarily due to the Acquisition, offset in part by a reduction in deposits due to a customer transferring funds from a commercial checking account to a daily repurchase agreement. Securities sold under agreements to repurchase and federal funds purchased totaled $51,265,000 on December 31, 2014, a 29.4% increase from the $39,617,000 recorded at December 31, 2013. The increase was primarily related to a commercial customer transferring funds to a daily repurchase account from a commercial checking account. The Company’s stockholders’ equity represented 11.9% of total assets as of December 31, 2014 with all of the Company’s five affiliate banks considered well-capitalized as defined by federal capital regulations. Total stockholders’ equity was $154,674,000 as of December 31, 2014, and $142,106,000 as of December 31, 2013. The increase in stockholders’ equity was primarily the result of net income and higher fair value on the securities available-for-sale which is reflected as an increase in accumulated other comprehensive income, offset in part by dividends. Shareholder Information: Return on average assets was 0.96% for the quarter ended December 31, 2014, compared to 1.09% for the same period in 2013. Return on average equity was 8.07% for the quarter ended December 31, 2014, compared to the 9.45% in 2013. Return on average assets was 1.21% for the year ended December 31, 2014, compared to 1.14% for the same period in 2013. Return on average equity was 10.09% for the year ended December 31, 2014, compared to the 9.76% in 2013. The Company’s stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $25.94 on December 31, 2014. During the fourth quarter of 2014, the price ranged from $21.63 to $26.87. On November 12, 2014, the Company declared a quarterly cash dividend on its common stock, payable on February 13, 2015 to stockholders of record as of January 30, 2015, equal to $0.18 per share. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Reliance State Bank, Story City; and United Bank & Trust, Marshalltown. The Private Securities Litigation Reform Act of 1995 provides the Company with the opportunity to make cautionary statements regarding forward-looking statements contained in this News Release, including forward-looking statements concerning the Company’s future financial performance and asset quality.Any forward-looking statement contained in this News Release is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, asset quality, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following:economic conditions, particularly in the concentrated geographic area in which the Company and its affiliate banks operate; competitive products and pricing available in the marketplace; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; fiscal and monetary policies of the U.S. government; changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements); changes in prevailing interest rates; credit risk management and asset/liability management; the financial and securities markets; the availability of and cost associated with sources of liquidity; and other risks and uncertainties inherent in the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10-K.Management intends to identify forward-looking statements when using words such as “believe”, “expect”, “intend”, “anticipate”, “estimate”, “should”, “forecasting” or similar expressions.Undue reliance should not be placed on these forward-looking statements.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2014 and 2013 (unaudited) ASSETS Cash and due from banks $ 23,730,257 $ 24,270,031 Federal funds sold 6,000 - Interest bearing deposits in financial institutions 31,463,382 23,628,117 Securities available-for-sale 542,502,381 580,039,080 Loans receivable, net 658,440,998 564,501,547 Loans held for sale 704,850 295,618 Bank premises and equipment, net 15,956,989 11,892,329 Accrued income receivable 7,471,023 7,437,673 Other real estate owned 8,435,885 8,861,107 Deferred income taxes 2,633,177 5,027,103 Core deposit intangible, net 1,730,231 1,029,564 Goodwill 6,732,216 5,600,749 Other assets 1,223,328 501,242 Total assets $ 1,301,030,717 $ 1,233,084,160 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 188,725,609 $ 179,946,472 NOW accounts 298,581,556 299,788,852 Savings and money market 321,700,422 289,307,102 Time, $100,000 and over 93,808,027 97,077,717 Other time 149,307,643 145,683,035 Total deposits 1,052,123,257 1,011,803,178 Securities sold under agreements to repurchase and federal funds purchased 51,265,011 39,616,644 Federal Home Loan Bank advances and other borrowings 37,467,737 34,540,526 Dividend payable 1,675,964 1,489,746 Accrued expenses and other liabilities 3,824,330 3,527,882 Total liabilities 1,146,356,299 1,090,977,976 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued 9,310,913 shares as of December 31, 2014 and 9,432,915 shares as of December 31, 2013; outstanding 9,310,913 shares as of December 31, 2014 and 2013 18,621,826 18,865,830 Additional paid-in capital 20,878,728 22,651,222 Retained earnings 110,701,847 102,154,498 Accumulated other comprehensive income-net unrealized income on securities available-for-sale 4,472,017 451,132 Treasury stock, at cost; 122,002 shares as of December 31, 2013 - ) Total stockholders' equity 154,674,418 142,106,184 Total liabilities and stockholders' equity $ 1,301,030,717 $ 1,233,084,160 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Year Ended December 31, December 31, Interest income: Loans $ 7,488,669 $ 6,559,671 $ 27,196,859 $ 25,433,950 Securities Taxable 1,697,406 1,606,890 7,104,563 5,744,321 Tax-exempt 1,496,414 1,652,450 6,354,147 6,864,948 Interest bearing deposits and federal funds sold 95,523 86,422 308,782 390,594 Total interest income 10,778,012 9,905,433 40,964,351 38,433,813 Interest expense: Deposits 827,300 942,053 3,385,099 3,861,713 Other borrowed funds 264,221 307,084 1,162,002 1,213,050 Total interest expense 1,091,521 1,249,137 4,547,101 5,074,763 Net interest income 9,686,491 8,656,296 36,417,250 33,359,050 Provision for loan losses 299,120 620,428 429,140 786,390 Net interest income after provision for loan losses 9,387,371 8,035,868 35,988,110 32,572,660 Noninterest income: Wealth Management Income 640,469 568,319 2,748,619 2,199,797 Service fees 454,307 400,922 1,649,169 1,580,811 Securities gains, net 896,371 364,941 1,110,953 1,002,920 Gain on sale of loans held for sale 230,318 230,824 704,051 1,200,402 Merchant and card fees 358,098 257,444 1,189,503 1,142,027 Gain (loss) on saleof premises and equipment, net ) - 1,239,581 - Other noninterest income 166,698 143,607 610,203 591,821 Total noninterest income 2,743,633 1,966,057 9,252,079 7,717,778 Noninterest expense: Salaries and employee benefits 3,894,393 3,395,400 14,129,956 13,131,556 Data processing 785,550 633,412 2,609,185 2,414,564 Occupancy expenses, net 495,285 368,058 1,680,351 1,471,978 FDIC insurance assessments 155,766 154,498 645,997 661,127 Professional fees 310,235 274,464 1,274,111 1,127,666 Business development 377,420 308,419 1,103,923 957,702 Other real estate owned expense, net 1,502,606 ) 1,502,408 651,401 Core deposit intangible amortization 113,626 65,751 317,333 273,700 Other operating expenses, net 333,951 292,983 1,110,199 989,178 Total noninterest expense 7,968,832 5,491,084 24,373,463 21,678,872 Income before income taxes 4,162,172 4,510,841 20,866,726 18,611,566 Income tax expense 1,023,465 1,133,894 5,615,519 4,657,922 Net income $ 3,138,707 $ 3,376,947 $ 15,251,207 $ 13,953,644 Basic and diluted earnings per share $ 0.34 $ 0.36 $ 1.64 $ 1.50 Declared dividends per share $ 0.18 $ 0.16 $ 0.72 $ 0.64
